Citation Nr: 0510095	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  03-34 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
including as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome, including as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for irritable bowel 
syndrome, including as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H.  Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from December 1990 to 
June 1991 as a member of the Marine Reserve called to active 
service for Operations Desert Shield and Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome.


FINDINGS OF FACT

1.  Appellant served in the Persian Gulf during Operations 
Desert Storm and Desert Shield.

2.  Appellant has not been diagnosed with fibromyalgia, 
chronic fatigue syndrome, or irritable bowel syndrome.  There 
is no evidence that he currently has manifestations of these 
conditions to a disabling degree, and there is no medical 
evidence of a nexus between these claimed conditions and 
appellant's military service. 

3.  Medical evidence does not show that appellant has an 
undiagnosed illness consequent to his service in Southwest 
Asia during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  A chronic acquired disorder manifested by fibromyalgia 
was not incurred in or aggravated by military service, nor 
due to an unidentified illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2004).

2.  An acquired disorder manifested by chronic fatigue 
syndrome was not incurred in or aggravated by military 
service, nor due to an unidentified illness.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2004).

3.  A chronic acquired disorder manifested by irritable bowel 
syndrome was not incurred in or aggravated by military 
service, nor due to an unidentified illness.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome was received in 
May 2003; the claim was denied by rating decision in July 
2003.  RO sent appellant a VCAA duty-to-assist letter in May 
2003, prior to the rating decision, and another VCAA duty-to-
assist letter in December 2003 during the pendancy of this 
appeal.  Neither of these two duty-to-assist letters 
expressly satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in October 2003, and the 
Supplemental Statement of the Case (SSOC) in January 2004 all 
listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and from those 
private medical providers that appellant identified as having 
potentially relevant evidence for development.  Appellant was 
scheduled to testify at a hearing before the Board per his 
request, but appellant withdrew his request for hearing in 
writing.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
RO did not afford appellant a VA medical examination in 
regard to this particular claim.  However, appellant had VA 
medical examinations in December 1994 and September 2000, and 
RO also obtained records of private medical examinations that 
were conducted both before and after the claims were 
submitted to VA.  

As noted above, the VCAA states that VA will afford a 
claimant an examination if VA determines it is necessary, 
which clearly makes the decision discretionary to VA.  The 
VCAA states that an examination or opinion is necessary if 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability; (B) establishes that the veteran suffered an 
event, injury, or disease in service, or has a chronic 
condition manifesting during an applicable presumptive 
period, and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service, or may be associated with 
another service-connected disability.  38 C.F.R. § 3.159 
(c)(4) (2004).   As noted in the discussion below, none of 
the three conditions are satisfied.  The Board accordingly 
finds that VA does not have an unfulfilled obligation under 
the VCAA to afford appellant a VA medical examination at this 
point. 

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Treatment 
records show no complaint of chronic fatigue, 
gastrointestinal disorder, or joint pain while in service.  
Appellant's separation physical examination is not on file.

Appellant underwent a VA general medical examination in 
December 1994 in conjunction with a claim for an unrelated 
disability (left knee disorder).  Appellant complained of 
occasional chest pain and occasional pain in the left knee.  
The examiner conducted a general physical examination and 
found no abnormalities.    

Appellant also underwent a VA joints examination in December 
1994 in conjunction with his claim for a left knee 
disability.  Appellant had no complaints other than the left 
knee.  The examiner made no observations other than the left 
knee.   

The file contains a treatment note by Dr. R.B.B., a private 
physician, dated August 1999.  Appellant complained of vague 
abdominal pain (sharp pain from navel to rectum) that 
occurred occasionally and only lasted for about one second.  
Dr. R.B.B.'s impression was intermittent abdominal pain, 
apparently benign.
 
A treatment note by Dr. R.B.B dated February 2000 records 
"anxiety" and states that appellant worked the night shift 
six days per week and had difficulty getting sufficient 
sleep.  Appellant also had a number of family and job 
problems that caused anxiety and depression and kept him from 
being able to relax.

The file contains a treatment note Dr. R.B.B. dated September 
2000 that records a complaint of "multiple joint pains."  
Dr. R.B.B. noted that it was hard to ascertain the cause and 
effect, partly because appellant had sustained significant 
injuries in an automobile accident.  By history, appellant 
had no joint pain prior to going overseas, but the condition 
had become pronounced and intermittently chronic.    

Appellant had a VA medical examination in November 2000.  The 
examiner reviewed appellant's C-file.  Appellant complained 
of a skin rash.  The examiner noted that appellant's left 
knee had suffered multiple traumas during and after military 
service.  Appellant complained of intermittent pain in the 
shoulders, elbows, and hips over the past four or five years.  
Appellant also reported swelling of the ankles and the 
proximal interphalangeal (PIP) joints of the hands and 
intermittent redness in the olecranon region of the elbows.  
Appellant did not complain of fatigue or gastrointestinal 
problems.  The examiner conducted a physical examination, 
including range of motion tests of the joints.  The 
examiner's diagnosis in regard to the joints was as follows: 
status post reconstructive surgery of the left knee, 
arthralgias etiology unknown, and left lower extremity pain 
secondary to a motor vehicle accident with fractured femur.  
There is no mention of complaint or diagnosis of fatigue or 
digestive disorder.

The file contains a workup for colonoscopy by Dr. M.A.L. in 
October 2001.  Appellant was concerned because of a family 
history of polyps; appellant himself was asymptomatic (no 
abdominal pain, no change in bowel habits, good appetite, and 
no weight loss.  Past medical history showed "no chronic 
medical problems."  The colonoscopy was performed by Dr. 
M.A.L.  in November 2001, and was normal from rectum to 
cecum.

The file contains a treatment note by Dr. R.B.B. dated 
February 2003 in which appellant complained of memory 
problems; appellant stated that he would lose track of his 
thoughts in mid-sentence.  Appellant was afraid that this was 
related to his Persian Gulf service.  
 
Appellant submitted a claim for service connection for 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome in May 2003.  RO issued a rating decision denying 
service connection for these claimed disabilities in July 
2003.

Appellant submitted a Notice of Disagreement (NOD) in August 
2003.  Enclosed with the NOD was a letter stating that while 
in Saudi Arabia appellant suffered intermittent severe 
headaches and upset stomach, which he reported to a Navy 
corpsman; appellant linked these symptoms to the taking of 
pills and to the effects of being attacked by Iraqi artillery 
and rockets.  The letter asserted that appellant currently 
had an inability to concentrate, at times being unable to 
complete a sentence.  Appellant also currently had sore and 
aching joints (shoulders, ankles, knees, middle and lower 
back, and neck).  Appellant also had stomach problems 
consisting of constipation and nausea.

The file contains a treatment note by Dr. R.B.B. dated 
September 2004.  Appellant had complained of midepigastric 
pain radiating to the left upper quadrant with some 
dysphyagia type symptoms, occurring over the past year but 
getting worse.  "Joint pain" was noted as a current major 
illness.  Appellant complained of a few episodes of sharp 
stabbing pain in the midepigastric area radiating over to the 
left upper quadrant, plus some indigestion symptoms 
aggravated by certain foods.  There was no nausea, vomiting, 
or hematemisis, weight was stable, and appellant reported 
good appetite.  

The file contains a report of ultrasound of the abdomen 
performed at the Mary Black Health System in September 2004.  
The ultrasound was apparently performed consequent to 
complaint of right upper quadrant pain and gastroesophageal 
reflux.  The only abnormality identified was a hyperechoic 
mass (size 2.4 x 2.1 x 2.0 cm) in the right lobe of the 
liver, probably on the basis of a single hemangioma.  
Otherwise, the ultrasound was normal.

The file also contains a report of endoscopy performed in 
September 2004.  Appellant had complained of reflux over the 
"last couple of years" with intermittent dysphagia, 
becoming worse over the last few months.  The impression was 
multiple esophageal rings, which were dilated during the 
course of the endoscopy. 

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Direct Service Connection

Direct service connection requires the following elements: 
medical evidence of a current disability; medical evidence, 
or in some circumstances lay evidence, of in-service 
occurrence or aggravation of the disease or injury; and 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Application of the Hickson analysis does not support a grant 
of service connection for the claimed disabilities.  There is 
no competent diagnosis of fibromyalgia, chronic fatigue 
syndrome, or irritable bowel syndrome, so the first part of 
the Hickson analysis is not satisfied.  There is no evidence 
of in-service onset of fibromyalgia, chronic fatigue 
syndrome, or irritable bowel syndrome, so the second part of 
the Hickson analysis is not satisfied.  Finally, there is no 
medical evidence of nexus between fibromyalgia, chronic 
fatigue syndrome, and/or irritable bowel syndrome and 
appellant's military service, so the third part of the 
Hickson analysis is not satisfied.  

In the alternative to the Hickson analysis, there is a 
presumption of service connection if a claimant has a chronic 
disease whose symptoms became manifest to a degree of at 
least 10 percent disabling within one year of discharge from 
active service, even if the in-service onset is not 
documented in medical records.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
However, the three conditions claimed by appellant 
(fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome) are not specifically listed as chronic diseases 
entitled to this presumption.  38 C.F.R. § 3.309(a) (2004). 

Based on the analysis above, the Board finds that appellant 
is not entitled to direct service connection for 
fibromyalgia, chronic fatigue syndrome, or irritable colon 
syndrome.

Compensation for Certain Disabilities Due to Undiagnosed 
Illnesses

Service connection may be paid to a claimant who is a Persian 
Gulf veteran who exhibits objective manifestations of a 
qualifying chronic disability, provided that such disability 
(i) became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2006, and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2004). 

"Qualifying chronic disability" means a chronic disability 
resulting from any of the following, or any combination of 
the following: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome, (2) fibromyalgia, or (3) irritable bowel 
syndrome.  38 C.F.R. § 3.317(a)(2)(i) (2004).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities; chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered "medically unexplained."  38 C.F.R. 
§ 3.317(a)(2)(ii) (2004). 

The term "objective indications of chronic disability" 
refers to signs in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2004).

Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period, are 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs and symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4) 
(2004).
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs and 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the upper or lower respiratory system, (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  38 C.F.R. § 3.317(b) (2004).

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in the Southwest Asia theater of 
operations in the Persian Gulf War, or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2004).

In this case, there is no evidence that appellant has a 
medically unexplained chronic multisymptom illness as defined 
under 38 C.F.R. § 3.317(a)(2)(ii) (2004).  Appellant has 
undergone examination by the VA and by private medical 
providers, to include ultrasound and endoscopy, but there is 
no evidence of a diagnosed illness without conclusive 
pathophysiology or etiology, characterized by overlapping 
symptoms and signs, that has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  

There is in fact no evidence that appellant has the claimed 
disabilities at all.  The medical record only mentions 
fatigue on one occasion, and at the occasion the fatigue was 
attributed to appellant working the night shift six days per 
week, plus the debilitating effect of anxiety.  The medical 
record includes fairly extensive diagnostics for digestive 
complaints but shows no indication of irritable bowel 
syndrome.  And, while the record does show complaint of joint 
pain (the VA medical examiner in November 2000 diagnosed 
"arthralgias etiology unknown" and Dr. R.B.B. several times 
referred to complaints of "joint pain"), there is no basis 
on which to determine that those joint pains were consequent 
to an undiagnosed illness.       

Based on the above analysis, the Board finds that appellant 
is not entitled to service connection for fibromyalgia, 
chronic fatigue syndrome, or irritable bowel syndrome as 
manifestations of an "undiagnosed illness" acquired during 
the Persian Gulf War.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.


ORDER

Service connection for fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome are denied.



	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


